Title: From George Washington to James Keith, 24 January 1788
From: Washington, George
To: Keith, James



Sir,
Mount Vernon January 24th 1788

The friends of Miss Anderson; and the residuary legatees named, or described in the will of the deceased Colo. Thomas Colvill are frequently applying to me; the first for the legacy which is bequeathed to that Lady—the others (but more particularly one who claims under the name of Shott) to know what the residue of that Estate is.
No man can be more anxious to have all these matters finally settled upon equitable and legal ground than I am. and so far as my agency in the Administration of that Estate has gone there can be no difficulty in closing the Accts—and at any moment to satisfy the claims of every one, if there is no interference by the laws which passed during the Revolution and may be in force—In a word to do every thing which I can do with safety.
Let me entreat therefore, Sir, that you would inform me.
1st—What progress you have made in the statement of these Accts.
2d—Whether any more papers for the better illustration of them have been handed to you by Mr Thomas West (Son of Mr Jno. West)? By the Revd Mr William West? or by any others who have been applied to by me for this purpose?
3d—Whether you have yourself obtained any lights with respect to the Bills of Exchange which are unaccounted for, and which I have reason to beleive were applied by Mr John West in discharge of a protested bill due to Mr Thomas Kirkpartrick?

4th—What, if any, are the impediments which oppose a final settlement with the Court?
5th—Wheather there is any prospect of overcoming them satisfactorily?
6th—What steps, if there is no further expectation of aid from the papers of Mr John West, ought to be taken to close them? and—
7th—What measures are necessary for me to adopt for my safety and Justification under such circumstances?
It will never, I fear, be more in my power to make Mr West’s Estate answerable for neglects, or misapplications (if any there be) in his administration than at present; this then is among other important reasons which makes me extreemly anxious to bring this business to a close. I therefore pray that you will favor me with answers, as soon as it is convenient, to the foregoing questions—and if there is no further hope (which I am fully persuaded is the case) of aid from the heirs and Executors of Mr John West that the Accts may be made up in the clearest & best manner the nature of the case will admit; and that you will be so good as to accompany them with your advice in writing in what manner I shall proceed.
1st—I[n] submitting them to the Court.
2d—In case it should appear, as has already been mentioned, that the transactions of Mr West cannot be satisfactory accounted for, and a consequent delinquency, what in that case is incumbent on me to do?
3d—Whether the legacy due to Miss Anderson may safely be paid? whether it ought to bear interest? and in that case, from what period?
4th—In case a surplus should be found after all the debts and legacies are paid—what mode will be best for me to adopt—and safest—in the disposal of it; so as not to defeet the Testators intentions, nor to draw myself into a scrape from the variety of claims which have been presented—some of which are now in the hands of Mr Remney of Alexandria.
And lastly, I wish to know what debts—by the papers in your hands, appear to be due to & from the Estate—and what measures I had best take to obtain the former—especially in the case of the Bond from Mr Montgomerie & others. In the close investigation of this business, other matters, not herein enumerated,

may occur on which your advice may be equally necessary and for which I shall be not less obliged. I am &c.

G. Washington.

